Title: To Thomas Jefferson from Veuve Limozin & fils, 2 July 1789
From: Veuve Limozin & fils
To: Jefferson, Thomas


Le Havre, 2 July 1789. “It is with the utmost grief and greatest concern we inform you of the cruel and irreparable loss we suffer’d by the sudden and unexpected death of our husband and father Mr. Andw. Limozin of whom Providence hath disposed, on yesterday evening, at the age of 57 years, generally regretted by all those to whom he was known.” Despite this, they have resolved to continue the business as theretofore, under the firm of “Widw. Limozin & Son, requesting of your favor to take notice of our signs on foot of this and to only trust to them.”
